 NELSON NAME PLATE COMPANYAPPENDIX467'NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT assist,dominate,contribute support to,or interfere with, theformation or administration of any labor organization of our employees, orotherwise interfere with the representation of our employees through a labororganization of their own choosing.WE hereby disestablish the Grievance Committee,including its componentpart,theAppeal Board,as the representative of any of our employees forthe purpose of dealing with us concerning grievances,labor disputes,wages,rates of pay,hours of employment,or other conditions of employment.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist any labor organization,to bargain col-lectively through representatives of their own choosing,and to engage inother concerted activities,for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all such activities,exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the Act.THE MULTI-COLOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Nelson Name Plate Company,PetitionerandMetal TradesCouncil of Southern California and its affiliated Local andInternational Unions,AFL-CIO.Case No. 21-RM-511.De-cember 16, 1958DECISION AND ORDERUpon a petition duly filed, a hearing was held before Max Stein-feld, a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Union moved to dismiss the petition on the ground, amongothers, that it was not timely filed. The Union and the Employer122 NLRB No. 66. 48DECISIONS ('jib `i^T'A33d i IA'T^i413b1^'RA1MIW8 BOARDexecuted a 1-year contract c6QAi g'fhe employees in the proposedunit, the termination date.of which-. was, .October 22, 1958. The Em-ployer filed: the; instant, petition on,August ,29, X.P5.8. It.is,clear,; thpre-fore,1 that _ the ^ petition was ' filed z. within the 60-day:period immediately ,preceding the expiration rate of the ' contract:' The BoardfaasDel'aeeMetal Fi rnitur:'e, Company,121 NLRB 995, establishing' a 60-clay insulated .eriod'during whichpetitionswill not , be , entertained applies to all petitions.. As 'theinstant petition was , filed during Such period, we. find that , it isuntimely. The xiotion to dismiss on this ground is therefore granted.,The Board dismissed the petition.],MEMBER BEAN.took no part,in the Consideration of. the above. De-,eision and Order.''U.S. Radium Corporation,andOil,Chemical ' and Atomic Work-ers`ti te'rnational Union,AFL-CIO,Petitioner.Case No. 4-RC-23q.,1;.17ecem-ber 17,.1958,; ... ;SUPPLEMENTAL . DECISION AND DIRECTIONOn April 18, 1957, pursuant to a Decision and Direction 1 issuedby' the Board on' M trch 27, 1957, in the above proceeding, an elec-tion by secret ballot was conducted' under the direction and ' super-vision of the Regional Director for the Fourth Region. among'theemployees in the unit found appropriate. The tally"ofballots showedthat of approximately 204 eligible, voters, 203 east ballots, of which88 were for the Petitioner, 100 for IndependentRadiumWorkers,and 15 against participating labor organizations.,Thereafter, the Petitioners filed' objections, to.:the conduct of . theelectionwhich the: Acting.. Regional Director.recommended overruling in his report filed June 25,' 1957. He also recommended thata runoff election:be held because no choice .on the ballot had received:amajority vote. No exceptions having been filed to the: report, theBoard in its Supplemental Decision. and Direction. of July 10, 1957,2-directed: that,a runoff.election" be I held with the Petitioner and theIndependent Union on the ballot. On July 30, 1957, therunoff elec-tion was conducted by secret ballot. This time' the tally of ballotsshowed that the appropmate number of eligiblevoterswas 203,that 187 valid votes 'were 'counted of which 94 were 'for the Peti=tioner and 93 for the Independent, and that in addition 5-ballots.were challenged.2Unpublished.Unpublished.122 NLRB No. 76.